[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-13530         ELEVENTH CIRCUIT
                            Non-Argument Calendar        MAY 26, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                      D.C. Docket No. 0:10-cr-60090-JIC-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ANDREW WHITE,
a.k.a. Andre White,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (May 26, 2011)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

BY THE COURT:

      Jennifer Daley, appointed counsel for Andrew White in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issue of merit,

counsel’s motion to withdraw is GRANTED, and White’s conviction and

sentence are AFFIRMED.




                                         2